-l>~l¢»-`|\~J

\DOO"--]O\U*\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23
29
30

 

 

The Honorable Christopher M. Alston
Chapter 7

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

In Re: Case No.: 18~147 80-CMA
Catherine Dawn Kroesser Chapter 7
Debtor. DECLARATION IN SUPPORT OF

MOTION FOR RELIEF FROM STAY

 

 

Under penalty of perjury, the undersigned hereby declares as follows:

. As to the following facts, l know them to be true of my own personal knowledge, based

upon the review of the business records, and if called upon to testify in this action, 1
could and would testify competently thereto.

The real property involved in this motion is commonly known as 1531 Thompson Dr,
Bremerton, WA 98337 (the “Property”).

I am an employee of Nationstar Mortgage LLC d/bfa Mr. Cooper (“Movant”). lam duly
authorized to make this declaration on behalf of Movant.

l am familiar with the manner and procedure by which the records of Movant are
obtained, prepared, and maintained Those records arc obtained, prepared, and
maintained by employees or agents of Movant in the performance of their regular
business duties at or near the time, act, conditions, or events recorded thereon. The
records are made either by persons with knowledge of the matters they record or from

information obtained by persons with such knowledge I have knowledge of and/or

Decfaration in Support of Motion for Relief from Stay - 1 McCarthy & Hoithus, LLP
M_H# WA~l8-151426 . . . . 108 Ist Avenue South, Ste. 300

Seattle, WA 98104
(206) 596-4856

SaSe 18-14780-€|\/|A DOC 10 Filed 01/04/19 Ent. 01/04/19 14252259 PQ. 1 Of 3

 

 

\DOQ\JG\Lth-L)JE\J»_-

WNNMNNNNNNN)-m»-»_\H»->-»_»-»_¢
O\DQO--.!O\M-LL)JI\J»-‘O\DOO-JO\MLMN>-*CJ

 

 

 

 

access to the business records. I personally reviewed the business records related to this

loan prior to executing this declaration.

, Movant is, either directly or through the use of a designated custodian, in possession of

the original Prornissory Note dated February 15, 2007, in the principal amount of
$250,500.00, which is secured by a Deed of Trust encumbering the Property. The Note
has not been subsequently assigned or transferred to any other person or entity since
assignment and transfer to Movant. Movant is entitled to receive payments under the

Note and Deed of Trust.

. Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts,
contracts, judgments, mortgages, and security agreements in support of right to seek a

lift of the automatic stay and foreclose if necessary.

. The foliowing documents evidencing the loan, including the Note and Deed of Trust, are

attached as Exhibits hereto. Attached as Exhibit l is an imaged copy of Movant’s file
copy of the Promissory Note.

a. Exhibit 1 -Note.

b. Exhibit 2 - Deed of Trust.

c. Exhibit 3 ~ Assignment of Deed of Trust.

. Movant uses the standard practices of the mortgage lender industry. A payment

received is applied to the account and credited to the next due payment For example, a
payment received in December Wiii be applied to the November payment if no payment

had been received in November.

Dcciaration in Support of Motion for Relief from Stay ~ 2 McCarthy & Hoithus, LLP
MH# WA-18-151426 _ 108 lst Avenue South, Ste. 300

Seattle, WA 98104
(206) 596-4856

CaSe 18-14780-€|\/|A DOC 10 Filed 01/04/19 Ent. 01/04/19 14252259 PQ. 2 Of 3

 

\OOO--..`|O\\J\-D~LHI\J»-‘

\-*-`* l\) l\) E\) l\J N [\) l\) I`~J k\) t~.) )- w >-‘ >- >- »-~ >_a »--\»»_r ,._~
CJ\OOO-JO\LA-D-WN>-*C\DOO~JO\MP~UJN»-*O

 

 

 

9. As of December 21, 2018, Movant’s records on the loan that is the subject of this motion
shows that the loan is due for the payments owed on and after July 1, 2018. July 2018
through December 2018 monthly mortgage payments of $2,364.31 each.

10. As of December 21, 2018, the principal balance on the loan is $239,252.34 and the
approximate total balance due is $249,315.80.

I declare on penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on January 4, 2019 at Lewisvi||e , Texas

 

        

amy wsi ran n

Assistznt accretary mh

' tatior\star Niorr.gt)go 1,1.14
Prmted Namg dib!;: 'Lrlr. Cr;n',*g',t-`it‘

ti-\.”\`Z':.\»i'

Signat

 

 

Title
Declaration in Support ofMotion for Relief from Stay - 3 McCarthy & Holthus, LLP
MH# WA-18-151426 _ 108 lst Avenue South, Ste. 300
Seattle, WA 98104
(206) 596~4856

 

CaSe 18-14780-€|\/|A DOC 10 Filed 01/04/19 Ent. 01/04/19 14252259 PQ. 3 013

 

